Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "161" and "162" have both been used to designate the same element in Figure "6".  
	Reference characters 161 and 1211 have both been used to designate the same element in Figure 8.  
	Reference characters W1 and T2 have both been used to designate the same element. Reference characters cannot share the same dimensional lines.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bando et al (9,365,076). Bando et al shows an omni-directional wheel having all of the features as set forth in the above claims.
	Per claim 1, Bando et al shows an omni-directional wheel 100 having a center wheel 50 (also including elements 10-11) that rotates about a first axis. A plurality of peripheral wheels (30-31, 40-41) arranged along the circumference of the center wheel 50, which rotate about a second axis that extends in a direction different than the first axis. A plurality of variable supports 20-21 are configured to absorb an impact force applied to at least one of the variable supports 20-21 by changing a distance between the center wheel 50 and the at least one of the variable supports 20-21.
	Per claims 2 and 16, each variable support 20-21 includes a support frame extending in a direction away from the first axis, and supporting rotation of a peripheral wheel (30-31, 40-41); and an elastic part 51-52 that exerts an elastic force to support the frame in the direction away from the first axis of the center wheel 50.
	Per claims 8 and 20, the elastic part 51-52 includes at least one of a rubber or a fluid.
	Per claim 9, the elastic part 51-52 supports an end portion 22 of the support frame facing the first axis of the center wheel 50. 

	Per claims 14-15, Bando et al discloses that the omni-directional wheel 100 may be used on a vehicle (i.e. moving device). It is inherent that a vehicle includes a moving body, and plurality of wheels arranged symmetrically around the moving body. 

Allowable Subject Matter
Claims 3-7, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show omni-directional wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617